Citation Nr: 0716988	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  06-39 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recent correspondence from the veteran, dated in April 2007, 
indicates that he requests a hearing before a Veterans Law 
Judge at the St. Petersburg, Florida RO (Travel Board).  The 
veteran should be scheduled for the requested Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Travel Board hearing 
before the Board in St. Petersburg, 
Florida, in the order that this 
original request for a hearing was 
received.  The veteran must be provided 
proper notice of the date and time of 
the scheduled hearing and the 
notification must be documented in the 
claims file.  The veteran's new address 
is of record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


